Delilah Jones Shaw v. Commissioner.Shaw v. CommissionerDocket No. 25828.United States Tax Court1952 Tax Ct. Memo LEXIS 94; 11 T.C.M. (CCH) 920; T.C.M. (RIA) 52269; September 4, 1952*94  Delilah Jones Shaw, pro se.  S. Earl Heilman, Esq., for the respondent.  ARUNDELLMemorandum Opinion ARUNDELL, Judge: The respondent has determined a deficiency in income taxes for the calendar year 1948 in the amount of $253.62. The deficiency arises from the disallowance of three dependency credits. The income tax return of the petitioner for 1948 was filed with the collector of internal revenue for the district of Alabama at Birmingham. The petitioner lives at Sylacauga, Talladega County, Alabama. Her brother, Alin M. Jones, and his family lived within a few miles of petitioner's home during the taxable year. Alin's house was a very small one of a value of approximately $2,000 and during this period he and Dollie, his wife, were making payments on the place. Alin was sick during almost the entire year and as a consequence was unable to work except to a very limited extent. His total earnings for the year 1948 were approximately $700. During the same period, Alin's wife, Dollie, earned $1,292.42. With this small income, Alin and Dollie were unable to pay the very large medical and doctor's bills they incurred and also to support themselves and six children. *95  Petitioner, as the next-of-kin and the one most able to help the family, undertook to provide a large part of the support of three of the children, namely, Elizabeth, Eunice and Catherine. During this period the three children attended high school. Petitioner gave for the support of her three nieces from $10 to $15 per week and a total during the year 1948 of not less than $600. She bought all their clothes and books and also bought food for the three children. The money spent by petitioner for her three nieces was more than one-half of the support of each. This proceeding was heard in Birmingham, Alabama, on March 17, 1952. At the conclusion of the hearing and after argument and careful consideration of the record, decision from the bench was made in which it was held that petitioner had established that she had furnished more than one-half of the support of her three nieces during the taxable year 1948, and accordingly was entitled to the dependency credits she claimed. Decision will be entered under Rule 50.